Citation Nr: 1611733	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Coffee Regional Medical Center for the period of May 12, 2013, to June 7, 2013.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision of the North Florida/South Georgia Department of Veterans Affairs Medical Center (VAMC). 


REMAND

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2015).

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: 

(1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or 

(2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 

38 C.F.R. § 17.1005 (2015).

In this case the evidence indicates the Veteran sought treatment in the emergency department of the Coffee Regional Medical Center on May 2, 2013, due to shortness of breath.  He was initially noted to be suffering from acute congestive heart failure (CHF) , and was admitted to the intensive care unit (ICU).  Subsequently, the Veteran experienced a cerebral vascular accident (CVA).  It is undisputed that the Veteran has satisfied all requirements of 38 C.F.R. § 17.1002 noted above.  Indeed, the North Florida/South Georgia VAMC has authorized payment for the Veteran's medical expenses for the period of May 2, 2013, through May 11, 2013.  The central issue in dispute is whether the remainder of the Veteran's inpatient medical expenses should be reimbursed.  The resolution of this issue requires an analysis of 38 C.F.R. § 17.1005, as well as an application of that regulation to the facts of this case.  In sum, the Board must decide whether the Veteran's medical emergency ended on May 11, 2013.  As noted above, a medical emergency ends when a designated VA clinician has determined that, based on sound medical judgment, a veteran either: a) could have been transferred from the non-VA facility to a VA medical center, or b) could have self-reported to a VA medical center or other facility in which VA has an agreement for continued care.  

In its December 2013 administrative decision, the VAMC tersely indicated the date of service was beyond the date of stabilization.  This appeal followed.  In May 2014 the VAMC issued a statement of the case (SOC), wherein the VAMC explained that a VA physician reviewed the records of medical treatment from the Coffee Regional Medical Center.  Following a review of these records, the VA physician determined the Veteran had reached stabilization on May 11, 2013.  In reaching this conclusion, the clinician indicated the records showed the Veteran was resting quietly in bed with no new complaints.  The clinician also noted that on May 12, 2013, the Veteran was found to be without acute complaints and had stated he felt better.  Based on these findings the VAMC determined the Veteran "could have safely transferred to a VA facility" on May 11, 2013, for ongoing treatment, and therefore, denied compensation of medical expenses beyond that date.  That finding is the essence of this appeal.  

The Board has carefully reviewed the Veteran's medical records for his period of inpatient hospitalization at the Coffee Regional Medical Center.  These records indicate the Veteran continued to experience "room air hypoxia" throughout his entire period of inpatient hospitalization, and for that reason could not be freely discharged.  The records indicate the Coffee Regional Medical Center had attempted to coordinate with VA to provide home oxygen therapy, or more preferably, a transfer of the Veteran to a VA facility.  Indeed, these records show the Veteran required ongoing inpatient care in order to obtain both oxygen therapy and an ultrafiltration atmosphere.  However, these records show that on May 17, 2013, "VA denied transfer."  

In this regard, the North Florida/South Georgia VAMC appears to have taken a quite narrow interpretation of the above noted statute.  In this case, the VA physician has determined the Veteran "could have" been transferred to a VA facility on May 11th, because he appears to have been sufficiently stable for such transfer.  However, when as is the case here, a veteran is theoretically capable of transfer, but is factually precluded from such transfer, his alternatives become quite limited.  The evidence clearly indicates the Veteran continued to experience significant medical maladies, which precluded his ability to be discharged from an inpatient environment.  In fact, the record is replete with the Veteran's requests to be discharged home; however, his requests were continually rebuked by his treating clinicians.  More significantly, the Veteran's discharge report from the Coffee Regional Medical Center indicates he was transferred directly to the Dublin VAMC upon discharge where he received inpatient physical therapy for an additional period of time.  Clearly then, the Veteran factually required continuing medical care beyond May 11, 2013.  The issue that must be resolved is when the Veteran could have actually been transferred to a VA medical facility, or at the very least, received sufficient medical care to prevent hypoxia.  Based on the evidence available from the Coffee Regional Medical Center, this appears to have occurred on the date he was discharged from their facility and transferred to the Dublin VAMC.  However, the Board finds the North Florida/South Georgia VAMC should be allowed to produce evidence to show sufficient medical intervention could have been provided prior to that date.  

Accordingly, this case is REMANDED to the North Florida/South Georgia VAMC for the following actions: 

1.  The VAMC should provide all required notice to the Veteran in response to the claim.  It should specifically inform him that he may submit any additional evidence available to corroborate his claim that transfer to a VA facility was not available until the date of his discharge from the Coffee Regional Medical Center.

2.  The VAMC should also undertake any other development it determines to be warranted, to specifically include any development necessary to determine whether a transfer to a VA medical facility or other appropriate medical care could have been provided to the Veteran prior to his discharge from the Coffee Regional Medical Center on June 7, 2013.  

3.  Then, the VAMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).	



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




